Citation Nr: 1704558	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the claim of entitlement to service connection for glaucoma with cataracts, combined that disability with the Veteran's other service-connected eye disabilities, and assigned a 30 percent rating.

In January 2015, the RO increased the rating to 40 percent disabling.  In January 2016, the Agency of Original Jurisdiction (AOJ) increased the rating to 60 percent disabling.  However, as those increases did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that he suffered a back injury due to the effects of his eye medications.  During the October 2015 VA examination and in a January 2016 statement, he elaborated that his glaucoma medication causes significant fatigue, dizziness, and loss of balance, and that soon after using his medication he fell and broke his back. The Veteran's wife provided a similar account: that shortly after using eye drops in February 2015 the Veteran fell into a table, hit his head, and fractured his back.  A review of the VA treatment records finds that in February 2015 the Veteran reported a recent fall for which he was seen at Lone Peak Hospital and at the University of Utah for an extensive workup.  The Veteran later added that he fell after his muscles became weak after taking his glaucoma medicine.  He also reported another fall occurring in October 2014, and that he has experienced pain, syncopal episodes, loss of balance, and dizziness after using the eye drops.
In exceptional cases an extraschedular rating may be provided.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board observes that the rating criteria for eye disabilities does not explicitly provide for the symptoms described by the Veteran, including musculoskeletal complications and syncopal episodes.  The Veteran was also hospitalized due to the back injury suffered from the fall.  Therefore, the Board finds that this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation Service for a determination as to whether, to accord justice, the Veteran's eye disability picture requires the assignment of an extraschedular rating.

Additionally, although Goldmann III/e testing noted visual field defects in May 2014 and October 2015, as reflected on the visual field charts, the numerical findings from those charts were not listed.  Thus, on remand, a VA optometrist or physician should list the results from those examinations for the visual fields at the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).  

Updated VA treatment records should also be requested, as well as records from 
Lone Peak Hospital and from the University of Utah Hospital.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide a completed release form for Lone Peak Hospital and for the University of Utah Hospital.  After securing the necessary releases, the AOJ should request any relevant records. If the records are not available, the claims file should be annotated as  such and the Veteran and his representative notified of such

2. Obtain VA treatment records dating from January 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Send the claims file to the VA physician who conducted the May 2014 and October 2015 VA examinations.  If that physician is unavailable, send the file to a VA optometrist or physician.  The optometrist or physician should examine the visual field testing results from the May 2014 and October 2015 VA examinations and report the extent of visual field at each of the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for both eyes.  If such cannot be accomplished, the optometrist or physician should explain why. 

4. Send the Veteran a notice letter which provides an explanation of the provisions pertaining to the assignment of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).

5. Thereafter, after completing any necessary development, forward the claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular disability rating for the service-connected bilateral eye disability pursuant to the provisions of 38 C.F.R. § 3.321(b).

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




